Citation Nr: 0202010	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  
 
In a September 1999 statement, the veteran withdrew his 
claims for increased ratings for left and right hallux 
valgus, and the only issue remaining on appeal is listed on 
the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected residuals of bilateral pes planus 
result in moderate disability, with the weight bearing line 
medial to the great toe. 

3.  Severe disability due to bilateral pes planus is not 
demonstrated; objective evidence of marked deformity 
associated with pes planus is not shown.  

4.  There are no extraordinary factors associated with the 
service-connected bilateral pes planus productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Code (DC) 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The Board finds that the VA's duties, as set out in 
the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The veteran was notified of the 
evidence required for a grant of his claim by a letter 
informing him of the passage of the VCAA dated in August 
2001, rating decision dated in November 1999, and 
supplemental statements of the case dated in August 1999, 
April 2000, and November 2001.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The necessary evidence, including 
private clinical evidence and VA clinical evidence dated 
through September 2001, has been obtained by the RO, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Moderate disability due to unilateral or bilateral pes planus 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, to include a 
weight-bearing line that is over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet warrants a 10 percent disabling.  A 
rating in excess of 10 percent under Diagnostic Code 5276 
requires a finding of severe disability, to include objective 
evidence of marked deformity (e.g. pronation, abduction, 
etc.), pain on manipulation and use that is accentuated, an 
indication of swelling on use, or characteristic callosities.  
Id. 

III.  Factual Background/Analysis

Service connection for bilateral pes planus was granted by a 
November 1989 rating decision.  A noncompensable rating was 
assigned under DC 5276.  Pertinent evidence then of record 
included service medical records reflecting pes planus.  A 
January 1990 VA examination of the feet showed no significant 
findings.  Records from a private podiatrist dated in the 
1990's reflect treatment for bunion deformities of both feet 
and the prescription of orthotics.  The noncompensable rating 
was continued by a Hearing Officer's decision dated in April 
1990 and a Board decision dated in March 1991.  

Private clinical reports dated in 1991 reflect what was 
characterized as a significant bilateral hallux valgus 
deformity.  A June 1996 VA examination also demonstrated 
bilateral hallux valgus, but no hammer toes, calluses or 
ulcers.  The veteran underwent bilateral hallux valgus repair 
at a VA medical facility in September 1996, at which time 
bilateral bunionectomies with proximal metatarsal osteotomies 
were performed.

Service connection for hallux valgus of each foot was granted 
by an April 1999 rating decision, and 10 percent ratings were 
assigned for each foot under DC 5280.  This decision also 
increased the rating for pes planus to 10 percent.  [The 
veteran's bilateral flat feet and hallux valgus are rated a 
combined 30 percent disabling, with a bilateral factor of 2.7 
percent added.]  The evidence at the time of this decision 
included reports from a January 1999 VA examination that 
showed what was described by the examiner as "moderate" 
bilateral flexible pes planus.  Pertinent findings included a 
gait characterized by moderate abduction, with the weight 
bearing line falling medial to the great toe on both feet.  
Both feet were tender to palpation.  When non-weight bearing, 
the feet demonstrated a decreased longitudinal arch, but with 
weight-bearing, the arches collapsed with marked subtalar 
joint pronation.  X-rays in pertinent part showed the loss of 
the normal plantar arch.  The January 1999 VA podiatric 
examination also revealed no callosities or ulcerations, the 
pedal pulses were palpable bilaterally, and sensation was 
largely intact.  

A statement dated in March 1999 from the veteran's former 
employer indicated that the veteran's stated reason for 
leaving his job as a route salesperson was chronic foot pain.  
Another statement dated in March 1999 from a VA podiatrist 
noted that the veteran complained about severe pain in both 
arches after prolonged weight-bearing activities, and 
recommended that the veteran seek employment which required 
limited ambulation.  The most recent evidence from the VA 
podiatry clinic dated in July and September 2001 noted that 
the veteran underwent debridement of mycotic nails.  Evidence 
also indicates that VA is providing the veteran with arch 
supports.   

Applying the criteria for a rating in excess of 10 percent 
codified at Diagnostic Code 5276 to the facts summarized 
above, while there is some evidence of pronation and 
abduction, the overall disability picture was nonetheless 
described as "moderate" by the VA podiatrist who examined the 
veteran in January 1999.  The clinical evidence does not 
otherwise reflect the "severe" disability or "marked 
deformity" required for such a rating.  It has also not been 
demonstrated by objective evidence that there is swelling 
with use of the feet, or characteristic callosities.  In 
addition, there are no objective findings reflective of a 
"moderately severe" foot disability as required for a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5284.  Finally, 
the Board emphasizes that 10 percent ratings have been 
assigned for hallux valgus in each foot, and that assigning 
additional compensation for pes planus would thus potentially 
violate the principle against "pyramiding," or employing the 
VA Schedule for Rating Disabilities as a vehicle for 
compensating the veteran twice for the same symptomatology.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14 
(2001).  In this case, there is likely a significant overlap 
in the loss of foot functioning attributed to the hallux 
valgus and the pes planus.  Moreover, while the veteran's pes 
planus clearly involves pain, the Board finds that a rating 
in excess of 10 percent pursuant to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) would not be warranted given 
the multiple ratings already in effect for the veteran's 
feet.  In short, there is simply nothing in the record to 
suggest that there is any additional disability due to foot 
pain which would warrant compensation in addition to that 
already in effect.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected pes planus is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the contentions 
and evidence concerning the impact upon employment of the 
veteran's pes planus has been considered, particularly the 
March 1999 statements in this regard from the veteran's 
employer and a VA podiatrist.  This evidence, while 
suggesting that employment involving significant periods of 
walking or standing might not be suitable, nonetheless does 
not reflect convincing evidence that the veteran's pes planus 
would have a marked impact on his ability to perform other 
types of employment. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

